



Notice and Severance Pay Plan
Summary Plan Description








May 26, 2020



--------------------------------------------------------------------------------






Table of Contents
Purpose1
Eligibility1
Option A and Option B Eligibility1
Option C Eligibility2
Option A and Option B: Benefits Under the Plan4
Option A4
Option B7
Option C: Benefits Under the Plan8
Option C8
Claims Procedure13
Legal Proceedings14
General Information15
Your Rights as a Plan Participant15
Plan Documents16
Discretionary Authority of Plan Administrator16
No Guarantee of Employment17
Future of the Plan and Plan Amendment17
Plan Administration18
Exhibits19
Exhibit A – Form of Separation Agreement and General Release19

--------------------------------------------------------------------------------

Refer to subsequent California Resources Corporation benefits newsletters for
any material changes to the Plan made after the date of this document.



--------------------------------------------------------------------------------







May 26, 2020



--------------------------------------------------------------------------------










May 26, 2020    1    Notice and Severance Pay



--------------------------------------------------------------------------------






PURPOSE

--------------------------------------------------------------------------------

The California Resources Corporation Notice and Severance Pay Plan (“Plan”)
provides severance and other benefits to lessen the economic impact resulting
from loss of your job and termination of employment. This Plan is amended as of
●, 2020 (the “Effective Date”), and as of the Effective Date, is the successor
plan to the Company’s Executive Severance Plan. The amendments to this Plan will
not affect the terms of any benefits provided under this Plan to any employee
who received a notice of termination of employment prior to the Effective Date.

ELIGIBILITY

--------------------------------------------------------------------------------

You are eligible to participate in the Plan if you are a regular, full-time,
nonbargaining hourly or salaried employee of California Resources Corporation or
an affiliated company (“CRC”). For this purpose, “affiliated company” means any
company in which 80 percent or more of the equity interest is owned by
California Resources Corporation. Temporary employees and employees of Tidelands
Oil Production Company are not eligible to participate. You are considered a
full-time employee under the Plan if you are regularly scheduled to work at
least 30 hours per week. Generally, you are eligible to participate if you are
paid on a U.S. dollar payroll, are designated as eligible to participate by your
employer, do not participate in a similar type of employer-sponsored plan, are
in good standing until released by CRC from reporting to work, and satisfy the
eligibility requirements set forth below. If you are part of a collective
bargaining group, you are eligible to participate in the Plan only if your
negotiated bargaining agreement specifically provides for your participation.

Option A and Option B Eligibility
In addition to the above, to be eligible for severance benefits under Option A
or Option B, your job must be either eliminated or relocated and you are not
offered continued employment by CRC.
Notwithstanding satisfying the applicable eligibility criteria, you are not
eligible for the severance and other benefits described under Options A or B of
the Plan if:
•
as a result of the sale of a facility, merger, spin-off, or any other transfer
of any unit, operation, or business of CRC, you become employed by or you are
offered employment by the receiving entity;

•
you have entered into a written agreement with CRC or its predecessors which (1)
waives eligibility for benefits under the Plan, or (2) provides for any form of
separation payments or benefits (except where the written agreement provides for
payments under this Plan);



May 26, 2020    2    Notice and Severance Pay



--------------------------------------------------------------------------------





•
you are entitled to payments under another severance plan or other arrangement,
including the benefits under Option C, provided by CRC or a predecessor company,
including, but not limited to, an acquired entity, whether or not the payments
have begun;

•
you are offered continued employment which CRC determines, in its discretion,
requires relocation of your residence, and you reject the offer;

•
you are offered and accept employment with any CRC entity which grants credit
for CRC service under that entity’s benefit plans; or

•
you are terminated for cause. For purposes of Option A and Option B under this
Plan, “cause” includes, but is not limited to, unsatisfactory performance, gross
misconduct, intentional violation of or negligent disregard for CRC’s rules,
policies, or procedures, insubordination, theft, violent acts or threats of
violence, or possession of alcohol or controlled substances on the property of
CRC, all as determined by CRC or the Plan Administrator, in its sole discretion.


Option C Eligibility
Certain employees who are selected by the Compensation Committee (the
“Committee”) of the CRC Board of Directors (the “Board”) in its sole discretion
will be eligible to receive separation payments and benefits pursuant to Option
C. Such employees may be eligible to receive benefits under this Option C in the
event of either (or both) a Qualifying Termination not in connection in a Change
in Control, or a Qualifying Termination in connection with a Change in Control
(each as defined below).
Notwithstanding satisfying the applicable eligibility criteria, you are not
eligible for the severance and other benefits described under Option C if:
•
you have entered into a written agreement with CRC or its predecessors which (1)
waives eligibility for benefits under the Plan, or (2) provides for any form of
separation payments or benefits (except where the written agreement provides for
payments under this Plan);

•
you are entitled to payments under another severance plan or other arrangement
provided by CRC or a predecessor company, including, but not limited to, an
acquired entity, whether or not the payments have begun; or

•
you are terminated for cause. For purposes of Option C under this Plan, “cause”
has the meaning set forth in your employment agreement or similar agreement with
CRC, and if not expressly defined in an employment or similar agreement, means
the termination of your employment with CRC following the occurrence of any one
or more of the following: (i) you are convicted of, or plead guilty or nolo
contendere to, a felony; (ii) you willfully and continually fail to
substantially perform your duties with CRC (other than any such failure
resulting from your incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to you from the Board



May 26, 2020    3    Notice and Severance Pay



--------------------------------------------------------------------------------





which specifically identifies the matter in which the Board believes that you
have not substantially performed your duties; (iii) you willfully engage in
conduct that is materially injurious to CRC, monetarily or otherwise; (iv) you
commit an act of gross misconduct in connection with the performance of you
duties to CRC; (v) your willful violation of any material CRC policy; or (vi)
you materially breach any employment, confidentiality, restrictive covenant or
other similar agreement with CRC, provided that for purposes of this definition
of “cause” (as applicable to Option C), no act or failure to act will be
considered “willful” unless done or omitted to be done in bad faith and without
your reasonable belief that the action or omission was in the best interests of
CRC.





OPTION A AND OPTION B: BENEFITS UNDER THE PLAN

--------------------------------------------------------------------------------

All employees who meet the applicable eligibility criteria may elect either
Option A or Option B, below, subject to the applicable conditions. As set forth
in “Eligibility,” employees eligible for Option C may not participate in Option
A or Option B.

Option A
If you sign and deliver to CRC a Separation Agreement and General Release in
such form as CRC may determine from time to time (“Separation Agreement”),
consistent with the time periods specified in the Separation Agreement, and do
not revoke the Separation Agreement, you will receive the following:
•
Notice: At the discretion of CRC, you may be released from reporting to work
either immediately or at any time during your Notice. For purposes of this Plan,
your Notice is the two-month period following written notification that your
employment will end. Where applicable, this two-month Notice is provided to
fulfill the notice obligation required under the Worker Adjustment and
Retraining Notification Act (the WARN Act). Employees not covered by the WARN
Act will be provided with the same two-month Notice. You will continue to
receive Base Pay during your Notice, even if you are released before the end of
your Notice.

•
Severance: Immediately following Notice your Base Pay will continue for a
specified period based on the length of your CRC service through the end of your
Notice (“Severance”). Severance will be according to the Option A: Notice and
Severance Pay Schedule. For the purpose of determining your Severance, where
applicable, a partial year of service will be rounded up or down to the nearest
full year. If you are rehired after receiving benefits under the Plan, any
future Severance will be calculated based on Years of CRC Service since your
rehire date. Your Severance will be paid on your regular payroll dates.



May 26, 2020    4    Notice and Severance Pay



--------------------------------------------------------------------------------





•
Compensation and Benefit Plans: Your participation in CRC’s compensation and
benefit plans and programs will continue during your Notice, subject to the
terms of each applicable plan and program. You will be paid for any banked
vacation and vacation earned but not taken as of the end of your Notice.
However, even if you begin to receive benefits under a CRC short-term disability
plan or program, it will not change your Notice or extend your period of
employment.

Except as otherwise may be specifically indicated in the Plan, coverage,
contributions and participation in all CRC compensation and benefit plans,
except medical and dental, will cease at the end of your Notice.
Medical (or retiree medical) and dental (or retiree dental) coverage will
continue to be available for the duration of any Severance. Disposition of
benefits under other compensation and/or benefit plans will be according to the
applicable plan provisions.
•
Retiree Medical and Dental Coverage: Currently, eligibility for retiree medical
and dental coverage under the California Resources Corporation Retiree Medical
Plan (“Retiree Medical Plan”) and the California Resources Corporation Retiree
Dental Plan (“Retiree Dental Plan”) generally is limited to employees who retire
directly from service on or after age 55 with 10 years of eligible service.

However, under this Option A, you may become eligible for the retiree coverage
available under the Retiree Medical Plan and Retiree Dental Plan when you reach
age 55, if on the last day of your Severance you are enrolled in medical and/or
dental coverage under an CRC-sponsored medical or dental plan option (or are
covered under your spouse’s plan or another group plan on your last day of
Severance), and you meet one of the following criteria:
•
you have at least 30 years of eligible service, or

‒
you are at least age 50 and have at least 5 years of eligible service, with
combined age and eligible service of 65 years or more.

To determine your eligibility for such future coverage, calculate your combined
age and service by adding your years and months of age and eligible service as
of the last day of your Severance, counting any partial month of age or service
as a whole month.
Retiree medical and dental coverage will be provided under the Retiree Medical
Plan and the Retiree Dental Plan as in effect at the time you enroll for
coverage, and will be subject to the terms and conditions covering the Retiree
Medical and Retiree Dental Plans, including CRC’s right to modify, amend, change
or terminate that plan at any time.
While you are receiving Severance, if you accept employment with CRC or with the
new employer, owner, operator or purchaser of a sold or transferred business or
operation, all Plan payments and benefit plan participation will stop.


May 26, 2020    5    Notice and Severance Pay



--------------------------------------------------------------------------------





Also, in the event that Plan payments pursuant to this Option A contravene
Internal Revenue Code section 409A, relating to inclusion in gross income of
deferred compensation, or any other applicable law or Internal Revenue Code
provision, Plan payments will stop.
Tax withholding and other applicable deductions will be made from all Plan
payments.
For purposes of this Option A, “Base Pay” means regular base wages or salary,
excluding overtime, bonuses, and all other types of compensation and special
payments.




May 26, 2020    6    Notice and Severance Pay



--------------------------------------------------------------------------------





Option A: Notice and Severance Pay Schedule


Years of CRC Service
Notice
Severance
0-3 years
2.0 months*
1.0 months
4
2.0
1.5
5
2.0
2.0
6
2.0
2.5
7
2.0
3.0
8
2.0
3.5
9
2.0
4.0
10
2.0
4.5
11
2.0
5.0
12
2.0
5.5
13
2.0
6.0
14
2.0
6.5
15
2.0
7.0
16
2.0
7.5
17
2.0
8.0
18
2.0
8.5
19
2.0
9.0
20 or more
2.0
10.0




Option B
If you do not enter into a Separation Agreement, you will not receive the
special separation benefits described in Option A, above. Instead, you will
receive the following:
•
Notice: At the discretion of CRC, you may be released from reporting to work
either immediately or at any time during your Notice. For purposes of this Plan,
your Notice is



May 26, 2020    7    Notice and Severance Pay



--------------------------------------------------------------------------------





the two-month period following written notification that your employment will
end. Where applicable, this two-month Notice is provided to fulfill the notice
obligation required under the Worker Adjustment and Retraining Notification Act
(the WARN Act). Employees not covered by the WARN Act will be provided with the
same two-month Notice even though it is not legally required.
•
Compensation and Benefit Plans: Your participation in CRC’s compensation and
benefit plans and programs will continue during Notice, subject to the terms of
each applicable plan and program. However, receipt of benefits under a CRC
short-term disability plan or program will not change your Notice or extend your
period of employment.

You will receive no Severance or associated benefit coverage. All of your
compensation and benefits will cease at the end of your Notice. Disposition of
benefits under compensation and/or benefit plans will be according to the
applicable plan provisions.





May 26, 2020    8    Notice and Severance Pay



--------------------------------------------------------------------------------






OPTION C: BENEFITS UNDER THE PLAN

--------------------------------------------------------------------------------


Option C
If you meet the applicable eligibility requirements for Option C, experience a
Qualifying Termination (as defined below) and sign and deliver to CRC a
Separation Agreement, substantially in the form attached hereto as Exhibit A
with such modifications determined by CRC, and do not revoke the Separation
Agreement, you will receive the following:
•
Qualifying Termination – No Change in Control: If your Qualifying Termination
occurs prior to or more than two years following a Change in Control (a defined
in CRC’s Long-Term Incentive Plan), then CRC will provide you with:

o
cash severance equal to the result of multiplying the applicable Severance
Multiple set forth in the Option C Notice and Severance Pay Schedule by the sum
of (x) your Base Salary and (y) your Target Annual Incentive Award, to be paid
in substantially equal installments over the Severance Period (as defined below)
in accordance with CRC’s regular payroll beginning on the first payroll that is
on or after the date of your Qualifying Termination; and

o
continued participation in CRC’s group medical and dental plans in which you
participate as of the date of your Qualifying Termination upon substantially the
same terms and conditions, including contributions required by you for such
benefits, as existed immediately prior to the date of your Qualifying
Termination, for the Severance Period (or, if earlier, until the date on which
you begin employment with a subsequent employer); provided that (a) your
benefits under this Option C will cease on the date that you become eligible
under CRC’s retiree medical and dental plans and (b) the provisions of this
Option C will be effected in a manner that is compliant with the
non-discrimination rules applicable to health plans under the Patient Protection
and Affordable Care Act of 2010 and related regulations and guidance promulgated
thereunder (the “Benefits Continuation”).

o
All equity awards that you hold will be treated in accordance with their terms.

•
Qualifying Termination After a Change in Control: If your Qualifying Termination
occurs during the two-year period following a Change in Control, then CRC will
provide you with:

o
cash severance equal to the result of multiplying your applicable Severance
Multiple by the sum of (x) your Base Salary and (y) your Target Annual Incentive
Award, paid in substantially equal installments over the Severance Period in
accordance with CRC’s regular payroll beginning with the first payroll that is
on or after the date of your Qualifying Termination;



May 26, 2020    9    Notice and Severance Pay



--------------------------------------------------------------------------------





o
the Benefits Continuation; provided that such benefits will not extend for more
than 24 months after the date of your Qualifying Termination; and

o
awards granted under CRC’s Long-Term Incentive Plan (or any successor) will
vest, with any performance conditions deemed earned at the level contemplated in
the applicable award agreement. The awards that vest in accordance with the
foregoing sentence will be settled in cash or shares (as provided in the
applicable award agreement) in accordance with their terms.

Your receipt of, or right to retain, payments and benefits under this Option C
will be conditioned on your execution of a Separation Agreement in a form
acceptable to CRC, which will be provided to you no later than five days after
the date of your Qualifying Termination and must be executed by you, become
effective and not be revoked by the 58th day following your Qualifying
Termination. If you do not timely execute, or if you revoke, the Separation
Agreement, then no additional payments or benefits will be provided pursuant to
this Plan and you will be required to repay promptly any cash amounts paid under
this Plan.
Definitions
For purposes of this Option C:
“Annual Incentive Award” means the annual cash incentive bonus awarded to you
(if any) by CRC (or its affiliates) from time to time.
“Base Salary” means your annual rate of base salary in effect as of the date of
your Qualifying Termination (or, if greater, the highest annual rate of base
salary during the twelve-month period immediately prior to your date of
termination).
“Good Reason” means (unless otherwise expressly provided in an employment
agreement or similar agreement with CRC), the occurrence of any of the following
events without your written consent:
(i)
a material reduction and adverse change in your position, duties or
responsibilities from those in effect immediately prior to such change;

(ii)
a reduction in your rate of annual base pay (other than a reduction prior to or
more than two years following a Change in Control that is applicable to all
similarly situated employees or a reduction of up to 20% within two years
following a Change in Control);

(iii)
a relocation of your primary work location to a distance of more than 150 miles
from its location as of immediately prior to such change; or

(iv)
a material breach by CRC (or a successor) of this Plan or any employment
agreement between you and the Company.



May 26, 2020    10    Notice and Severance Pay



--------------------------------------------------------------------------------





provided, however, that such event will not constitute Good Reason under this
Plan unless (1) you provide notice to CRC within 30 days following the initial
existence of the event constituting Good Reason, (2) CRC does not remedy such
event (if remediation is possible) within 30 days following CRC’s receipt of
notice of such event and (3) you separate from service with CRC within 90 days
following the initial existence of such event constituting Good Reason.
“Qualifying Termination” means a termination of your employment with CRC (i) by
CRC other than for Cause or (ii) after a Change in Control, by you for Good
Reason. Termination of your employment on account of death, disability (as
defined in the long-term disability plan of CRC as in effect on the day in
question, whether or not you are covered by such plan), by CRC for Cause or by
you other than for Good Reason will not be treated as a Qualifying Termination.
Notwithstanding the preceding sentence, your death after notice of termination
for Good Reason or without Cause has been validly provided will be deemed to be
a Qualifying Termination.
“Severance Multiple” means the applicable multiple set forth on the Option C:
Notice and Severance Pay Schedule corresponding to your level of participation
as determined by the Committee and communicated to you by CRC.
“Severance Period” means a number of months equal to your Severance Multiple
multiplied by twelve.
“Target Annual Incentive Award” means your target Annual Incentive Award (if
any) for the year in which your termination of employment occurs.
•
Section 280G of the Code: In the event that any payments or benefits to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”), and (ii) but for this paragraph, would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in your
receipt on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (i)
reduction of cash payments; (ii) reduction of vesting acceleration of equity
awards; and (iii) reduction of other benefits paid or provided to you. In the
event that acceleration of equity awards is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant for equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.



May 26, 2020    11    Notice and Severance Pay



--------------------------------------------------------------------------------





•
Section 409A of the Code: To the extent you would otherwise be entitled to any
payment or benefit that under this Option C, or any plan or arrangement with
CRC, that constitutes “deferred compensation” subject to Section 409A of the
Code (“Section 409A”) and that if paid or provided during the six months
beginning on the date of your Qualifying Termination would be subject to the
Section 409A additional tax because you are a “specified employee” (within the
meaning of Section 409A and as determined by CRC), the payment or benefit will
be paid or provided (or will commence being paid or provided, as applicable) on
the earlier of the first day of the seventh month following your termination of
employment or your death. In addition, any payment or benefit due upon a
termination of your employment that represents a “deferral of compensation”
within the meaning of Section 409A will be paid or provided only upon your
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
Each severance payment made under this Plan will be deemed to be a separate
payment, and amounts payable under this Plan will be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation
Section 1.409A-1 through A‑6. Notwithstanding anything to the contrary in this
Plan or elsewhere, in the event that you waive the provisions of another
severance or change in control agreement or arrangement to participate in this
Plan and such participation in this Plan is later determined to be a
“substitution” (within the meaning of Section 409A) for the benefits under such
agreement or arrangement, then any payment or benefit under this Plan that you
become entitled to receive during the remainder of the waived term of such
agreement or arrangement will be payable in accordance with the time and form of
payment provisions of such agreement or arrangement.

•
No Duplication of Benefits: Except as otherwise expressly provided pursuant to
this Plan, this Plan will be construed and administered in a manner that avoids
duplication of compensation and benefits which may be provided under any other
plan, program, policy or other arrangement or individual contract or under any
statute, rule or regulation. In the event that you are covered by any other
plan, program, policy, individually negotiated agreement or other arrangement,
in effect as of your termination of employment, that may duplicate the payments
and benefits provided for under this Plan, the Committee is specifically
empowered to reduce or eliminate the duplicative benefits provided for under
this Plan.

•
Amendment and Termination: Notwithstanding CRC’s rights to amend or terminate
this Plan without the consent of any participants as described below,
participants to this Option C must be given at least 9 months’ notice of
amendments that are adverse to the interests of such participants (except that
termination of a participant’s participation in Option C or this Plan may be
made with 3 months’ notice) or a planned termination of this Plan, and any
termination or amendments to this Plan that are adverse to the interests of any
participant to this Option C and are made in anticipation of a Change in Control
will give each such participant the right to enforce his or her rights pursuant
to this paragraph. Notwithstanding the foregoing, during the period commencing
on a Change



May 26, 2020    12    Notice and Severance Pay



--------------------------------------------------------------------------------





in Control and ending on the 2nd anniversary of the Change in Control, no
participant’s participation in Option C or this Plan may be terminated and this
Plan may not be terminated or amended in any manner that is materially adverse
to the interests of any such participant without the prior written consent of
such participant.




Option C: Notice and Severance Pay Schedule
Severance Multiples
Non-Change in Control Qualifying Termination
Participation Level
Severance Multiple
Chief Executive Officer
2
EVP and SVP Level
1.5
VP Level
1



Change in Control Qualifying Termination
Participation Level
Severance Multiple
Chief Executive Officer
2.5
EVP and SVP Level
2
VP Level
1.5

















May 26, 2020    13    Notice and Severance Pay



--------------------------------------------------------------------------------










CLAIMS PROCEDURE

--------------------------------------------------------------------------------

Generally, an employee who is eligible to receive benefits under this Plan does
not have to file a claim for such benefits. If you believe that you did not
receive a benefit to which you are entitled, you may file a written claim with
the Plan sponsor at the following address stating all of the facts on which your
claim is based:
Attention:
Plan Sponsor, Notice and Severance Pay Plan
CRC Services, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
888-848-4754
Within 60 days following receipt of your claim, the Plan sponsor will:
•
request any additional information needed to make a decision regarding the
claim;

•
pay benefits provided by the Plan; or

•
send notification to you of a decision to deny the claim in whole or in part.

If additional information is requested or required in order to make a decision
regarding your claim, you will have 60 days from the date you receive such a
request to provide the information. The Plan sponsor’s decision to pay benefits
or deny your claim in whole or in part will be postponed to allow you to respond
to the request. If you do not provide the information within 60 days after you
receive the request, your claim will be denied unless you have requested and
been granted additional time to provide the information.
If the Plan sponsor denies your claim in whole or in part, you will receive
written notice of the denial within 60 days from the date any requested
additional information was received. The notice will provide the following:
•
the specific reasons for the denial of the claim (including the facts upon which
the denial is based) and reference to any pertinent Plan provisions on which the
denial is based;

•
if applicable, a description of any additional material or information necessary
for you to perfect the claim and an explanation of why such material is
necessary; and

•
an explanation of the claims review appeal procedure including the name and
address of the person or committee to whom your appeal should be directed.



May 26, 2020    14    Notice and Severance Pay



--------------------------------------------------------------------------------





Within 60 days after you receive the notice of denial from the Plan sponsor, you
may request a review of your claim by the California Resources Employee Benefits
Committee (Committee). Your request must be in writing and must state the reason
or reasons why you believe your claim should not have been denied. You should
also include with your written request for an appeal any and all documents,
materials, or other evidence which you believe supports your claim for benefits.
Your request should be addressed to the Committee at the address of the Plan
sponsor.
Generally, the Committee will give you written notice of its decision within 60
days of the date your request for review was received by the Committee. However,
if the Committee finds that special circumstances exist, its decision may be
given to you more than 60 days after the date your request was received, but not
later than 120 days after such date. The Committee’s notice of its decision will
include specific reasons for its decision and specific references to the
provisions of the Plan on which its decision is based. The decision of the
Committee shall be final, conclusive, and binding on all employees,
participants, and beneficiaries.

Legal Proceedings
Unless prohibited by applicable law, no legal action may be commenced prior to
the completion of the benefits claims procedure described in this Summary Plan
Description. In addition, no legal action may be commenced after the later of:
(i) 180 days after receiving a written response of the Plan Administrator to an
appeal or (ii) 365 days after the date the claimant was terminated.

GENERAL INFORMATION

--------------------------------------------------------------------------------


Your Rights as a Plan Participant
As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA),
as follows:
Receive Information About Your Plan and Benefits
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including insurance
contracts and a copy of the latest annual report (Form 5500 Series) that is
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts and the
latest annual report (Form 5500 Series), and an updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

•
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.



May 26, 2020    15    Notice and Severance Pay



--------------------------------------------------------------------------------





Prudent Action by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a welfare
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain documents relating to the
decision without charge and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Help With Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance with obtaining documents from the
Plan Administrator, you should contact:
•
The nearest office of the Employee Benefits Security Administration, U.S.
Department of Labor, listed in your telephone directory; or

•
Division of Technical Assistance and Inquiries
Employee Benefits Security Administration
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, D.C. 20210



May 26, 2020    16    Notice and Severance Pay



--------------------------------------------------------------------------------





You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications.

Plan Documents
This document shall serve as both the plan document and the summary plan
description for the Plan.

Discretionary Authority of Plan Administrator
In accordance with sections 402 and 503 of Title I of ERISA, the Plan sponsor
has designated a Named Fiduciary under the Plan, who has complete authority to
review all denied claims for benefits under the Plan. The Plan Administrator has
discretionary authority to determine who is eligible for coverage and to
determine eligibility for benefits under the Plan. In exercising its fiduciary
responsibilities, the Named Fiduciary shall have discretionary authority to
determine whether and to what extent covered Plan participants are eligible for
benefits, and to construe disputed or doubtful Plan terms. The Named Fiduciary
shall be deemed to have properly exercised such authority unless it has abused
its discretion hereunder by acting arbitrarily and capriciously.

No Guarantee of Employment
By adopting and maintaining the California Resources Corporation Notice and
Severance Pay Plan for certain eligible employees, CRC has not entered into an
employment contract with any employee. Nothing contained in the Plan documents
or in this summary gives any employee the right to be employed by CRC or to
interfere with CRC’s right to discharge any employee at any time. Similarly,
this Plan does not give CRC the right to require any employee to remain employed
by CRC or to interfere with the employee’s right to terminate employment with
CRC at any time.

Future of the Plan and Plan Amendment
CRC expects and intends to continue the Plan, but does not guarantee any
specific level of benefits or the continuation of any benefits during any
periods of active employment, inactive employment, disability or retirement.
Benefits are provided solely at CRC’s discretion. CRC reserves the right, at any
time or for any reason, through an action of the Vice President of Compensation
and Benefits of CRC Services, LLC, to suspend, withdraw, amend, modify, or
terminate the Plan, in whole or in part. In the case of a material change in
this description of the Plan, such action will be evidenced by a written
announcement to affected individuals. This Plan will survive any Change in
Control (as defined in CRC’s Long-Term Incentive Plan), and the provisions of
this Plan will be binding upon the surviving corporation, which will be treated
as CRC hereunder.

Plan Administration


May 26, 2020    17    Notice and Severance Pay



--------------------------------------------------------------------------------





The additional information in this section is provided to you in accordance with
the Employee Retirement Income Security Act of 1974 (ERISA) regarding the Notice
and Severance Pay Plan and the persons who have assumed responsibility for its
operation.
Plan Name
California Resources Corporation
Notice and Severance Pay Plan
Employer Identification Number
46-5676989
Plan Number
508
Plan Administrative Services Provided by
CRC Services, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
888-848-4754
Plan Administrator
California Resources
Employee Benefits Committee
Plan Sponsor and Address for Legal Process
CRC Services, LLC
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
888-848-4754
Named Fiduciary
California Resources
Employee Benefits Committee
Plan Year Ends
December 31
Plan Type
ERISA Welfare Plan
Source of Funding
CRC General Assets





May 26, 2020    18    Notice and Severance Pay



--------------------------------------------------------------------------------








EXHIBITS

--------------------------------------------------------------------------------


Exhibit A – Form of Separation Agreement and General Release


May 26, 2020    19    Notice and Severance Pay



--------------------------------------------------------------------------------







SEPARATION AGREEMENT AND GENERAL RELEASE
1. I understand that by signing this Separation Agreement and General Release
(“Agreement”), I will be provided with certain severance benefits, as described
in the California Resources Corporation Notice and Severance Pay Plan, that are
available only to those employees who sign this Agreement. I further understand
that I have at least forty-five (45) days to consider whether to sign this
agreement; provided, however, that I must sign and return this Agreement by
_____________, or I will not be eligible to receive any of these benefits.
2. In consideration for receiving the special severance benefits package offered
to me, I absolutely and forever release and discharge California Resources
Corporation and its parent corporation (“Company”), past and present
subsidiaries and affiliated corporations, partners, and each of their
shareholders, officers, directors, employees, agents, representatives, insurance
carriers, benefit plans, fiduciaries and attorneys, or any other related parties
(collectively "Released Parties"), with respect to and from any claims, demands,
damages, losses, liabilities, debts, judgments, obligations, accounts, causes of
action or claims for attorneys fees that I have, or anyone claiming for me might
have, or claim to have, for any reason whatsoever from the beginning of the
world through the date of my signing this agreement. These claims include, but
are not limited to, any act or omission relating to or arising out of my
employment, or the termination of my employment, benefits or other terms of
employment, under any employment agreement, employment law or any California,
Texas, or other state, municipal, or Federal constitution, statute, regulation
or ordinance, order or common law, including without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Civil Rights Act of 1866, as amended; the Equal Pay Act, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974, as amended;
the Americans with Disabilities Act; the Family and Medical Leave Act of 1993;
United States Executive Orders 11246 and 11375; the Texas Commission Human
Rights Act (TCHRA); California Government Code Section 12900 et seq.; the UNRUH
Civil Rights Act, as amended; California Civil Code Section 51 et. seq.; the
Regulations of the Office of Federal Contract Compliance Program, as amended;
the Rehabilitation Act of 1973, as amended; the Worker Adjustment Retraining and
Notification Act; any claims based on misrepresentation, fraud, an accounting,
wrongful or constructive discharge, breach of privacy, retaliation, breach of
covenant of good faith and fair dealing, violation of public policy, defamation,
negligent or intentional infliction of emotional distress, discrimination on any
basis prohibited by statute, common law, ordinance or public policy, loss of
consortium, negligence, interference with business opportunity or with
contracts, breach of fiduciary duty, unfair insurance practices or any other
federal, state or local civil rights, employee benefit, labor contract, tort, or
common law arising out of or related to any act or omission occurring before
this Agreement is executed. I further understand that I am waiving only those
claims that I have or believe I might have as of the date I sign this Agreement,
and not any claims that might arise in the future.
This Agreement does not apply to my right to receive benefits that are already
vested in my favor under the terms of any of the Released Parties benefit plans
or under the Notice and Severance Pay Plan. Similarly, this Agreement does not
waive claims I could make, if available, for


May 26, 2020    20    Notice and Severance Pay



--------------------------------------------------------------------------------





unemployment compensation or worker’s compensation benefits, and this Agreement
does not release any claims the law does not permit me to release. I understand
that I do not waive my right to file a charge with a government administrative
agency (“agency”) enforcing the civil rights laws, the National Labor Relations
Board, or any other state or federal agency, or to participate in any
investigation or proceeding conducted by such agency, nor shall any provision in
this Agreement adversely affect my right to engage in such conduct. However, I
waive my right to obtain any monetary relief or other recovery, including
without limitation reinstatement, as a result of or with regard to the matters
alleged in the charge or to collect any monies or compensation as a result of
filing or participating in such a charge or complaint.
I acknowledge that California Resources Corporation has agreed to pay me: (i)
any base salary and bonus that had accrued but had not been paid (including
accrued but unpaid vacation time) on and before my last day of employment, (ii)
any long-term incentive award that was payable or will become payable according
to its terms and conditions, and (iii) any employee reimbursement due to me
pursuant to company policy. I further acknowledge that upon payment of the
amounts described in the previous sentence, I shall have received all leaves
(paid or unpaid), compensation, wages, bonuses, long-term incentive awards,
commissions, and/or benefits to which I have been entitled, and no other leave
(paid or unpaid), compensation, wages, bonuses, commissions and/or benefits are
due me as a result of the services I have performed for any of the Released
Parties through the date of my signature on this Agreement. I further agree that
upon payment of the amounts described above, none of the Released Parties shall
owe me any wages, commissions, bonuses, long-term incentive awards, sick pay,
disability leave pay, family leave pay, severance pay, vacation pay, paid time
off, or any other compensation, benefit, payment or remuneration of any kind or
nature, except for vested benefits under any ERISA plan to which I may be
entitled.
3. As part of the general release of claims under this Agreement, I expressly
waive all of my rights under Section 1542 of the California Civil Code or any
comparable applicable law in any jurisdiction. Section 1542 of the California
Civil Code states:
"A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him must have materially affected his
or her settlement with the debtor or released party."
I understand and agree that I may hereafter discover claims or facts in addition
to or different from those which I now know or believe to be true with respect
to the subject matters of this Agreement, but that it is nevertheless my
intention by signing this Agreement to fully, finally and forever release any
and all claims whether now known or unknown, suspected or unsuspected, which now
exist, may exist, or previously have existed as set forth above.
4.
ADEA Release

I acknowledge and agree that this Agreement includes a waiver and release of all
claims which I have or may have under the Age Discrimination in Employment Act
of 1967, as amended


May 26, 2020    21    Notice and Severance Pay



--------------------------------------------------------------------------------





(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of ADEA claims under this Agreement.
The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which I sign this
Agreement. I have been advised in writing to consult with an attorney prior to
signing this Agreement. I further acknowledge that I have been given at least
forty-five (45) days to think about signing this Agreement, and that I may
voluntarily choose to execute the Agreement before the end of the forty-five
(45) day period. I also understand that I will have seven (7) days after I sign
this Agreement during which I may revoke my signature and cancel the Agreement
for any reason, and this Agreement shall not become effective or enforceable
until after this revocation period has expired. I hereby acknowledge and agree
that I am knowingly and voluntarily waiving and releasing my rights and claims
only in exchange for consideration (something of value) in addition to anything
of value to which I am already entitled.
5. Should any part of this Agreement, with the exception of the releases and
related provision embodied in Paragraphs 2, 3 and 4 be declared or determined by
any Court or other tribunal of appropriate jurisdiction to be invalid or
unenforceable, any such invalid or unenforceable part, term or provision shall
be stricken and severed from this Agreement and all other terms of the Agreement
shall remain in full force and effect to the fullest extent permitted by law.
The releases and related provisions embodied in Paragraphs 2, 3 and 4 are the
essence of this Agreement and should any of the paragraphs be deemed invalid or
unenforceable, this Agreement shall be null and void.


6. To the fullest extent permitted by law, I agree not to disparage, criticize
or otherwise speak of any of the Released Parties in an unflattering way. I
understand and acknowledge that nothing herein will prevent me from responding
accurately and fully to any question, inquiry or request for information when
required by legal process; provided, however, that I will provide Company with
reasonable prior written notice before responding to such a question, inquiry or
request, unless such notice to Company is prohibited under applicable law.


7. I agree that I will return to California Resources Corporation any and all
property and documents which I may have in my possession, custody or control and
I agree that I will continue to comply after my last day of employment with any
existing agreement with or for the benefit of the Released Parties regarding
confidential, proprietary or non-public information, including trade secrets and
patents. Additionally, except as required by law, I agree that I am prohibited
from disclosing or communicating any knowledge, information, data, assessments
or opinions that were acquired as part of my employment with any of the Released
Parties (including Occidental Petroleum Corporation and its affiliates) to any
third parties, including, without limitation any information that could lead to
new mineral and lease land acquisitions, exploration farmins and farmouts,
acquisitions of undeveloped fields and producing assets. I agree that I am
required to maintain strictly confidential all such knowledge and information
including, but not limited to:


(a)    Any confidential or proprietary information or knowledge that could be
used by a third party to evaluate or acquire an oil and gas asset in California.
(b)    All subsurface and petrotechnical workflows, concepts, ideas and models.


May 26, 2020    22    Notice and Severance Pay



--------------------------------------------------------------------------------





(c)    All knowledge acquired from access to Company’s well and seismic data and
interpretation, including opinions formed based upon access to that data as well
as opinions expressed by Company’s employees and contractors.
(d)    All knowledge acquired from access to Company’s active exploration and
development drilling operations, including, without limitation, well results,
drilling and completion techniques, proprietary technology.
(e)    All knowledge acquired and opinions formed in relation to the generation,
identification, assessment and evaluation of exploration new ventures and
business development opportunities.
(f)    Company’s current land ownership, intent to acquire new leases, quitclaim
or terminate existing leases either historically or in the future.
(g)    All strategy and portfolio information with respect to Company’s
exploration assets, activities and plans.


Notwithstanding anything to the contrary in this Agreement or otherwise, nothing
will limit my rights under applicable law to provide truthful information to any
governmental entity or to file a charge with or participate in an investigation
conducted by a governmental entity.


8. I agree that for one year following my last day of employment, I will not,
directly or indirectly (including through another entity), use confidential,
proprietary or trade secret information to induce or attempt to induce any
employee of the Company or its subsidiaries to leave the employee of the Company
or its subsidiaries, or in any way interfere with the relationship between the
Company or its subsidiaries and any employee thereof or hire any person who was
an employee of the Company or its subsidiaries within 180 days prior to the date
of hire.


9. I acknowledge and agree that if I materially breach the provisions embodied
in Paragraphs 6, 7 or 8 of this Agreement, Company will have the right to recoup
from me all payments and benefits (or the value thereof as determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion) provided to me under the California Resources Corporation Notice and
Severance Pay Plan and any obligation of Company to make or provide any payments
or benefits under this plan will cease.


10. My failure or the failure of the Released Parties to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


11. Nothing in this Agreement constitutes an admission by the Released Parties
as to the violation of any law, or breach of any duty, contract or agreement,
express or implied.


12. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law
rules or principles thereof.


13. This Agreement shall be binding upon my heirs, executors, and assigns.




May 26, 2020    23    Notice and Severance Pay



--------------------------------------------------------------------------------





14. I agree that, except for (a) existing confidentiality, trade secret and
patent obligations owed by me to California Resources Corporation and/or its
past or present parent, affiliate or subsidiary corporations, which obligations
of mine shall remain in full force and effect, and (b) prior releases I have
executed in favor of any or all of the Released Parties, which releases by me
shall remain in full force and effect and may be enforced by the Released
Parties in addition to the releases I have made in this Agreement, this
Agreement is the entire agreement between California Resources Corporation and
me and supersedes all prior and contemporaneous negotiations, representations,
understandings or agreements (whether oral or written) between California
Resources Corporation and/or its past or present parent, affiliate or subsidiary
corporations and me. Once this Agreement becomes effective, its terms can only
be altered, revoked or rescinded with the express written agreement of the
parties.
15.    California Resources Corporation has advised me to consult with an
attorney and/or any other advisors of my choice before signing this Agreement. I
understand that this Agreement is legally binding and by signing it I give up
certain rights.


16.    I understand that this Agreement does not waive any rights or claims that
may arise after this Agreement is signed.


17.    I have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it.




______________________________________    ________________________________
Signature        Date






CALIFORNIA RESOURCES CORPORATION


By:         ________________________________
        
Its             Date
    
    
ELECTION TO EXECUTE EARLY


I, _____________________________, understand that I have at least forty-five
(45) days to consider and execute this Agreement. After careful consideration
and/or consultation with counsel, however, I have freely and voluntarily elected
to execute the Agreement before expiration of the forty-five (45) day period.


____________________________________    _______________________________


May 26, 2020    24    Notice and Severance Pay



--------------------------------------------------------------------------------





Signature         Date


May 26, 2020    25    Notice and Severance Pay

